 

FIXED INTEREST PROMISSORY NOTE

 

Effective Date:

 

U.S. $

 

 

1.  FOR VALUE RECEIVED, Ando Holdings Limited., a Nevada corporation
(“Company”), promises to pay to _____________, or its successors or assigns
(“Investor”), $ ______________ (the “Purchase Price”), and any interest, fees,
charges and penalties in accordance with the terms set forth herein. This
Promissory Note (this “Note”) is issued and made effective as of _______________
(the “Effective Date”). For purposes hereof, the “Outstanding Balance” (as
defined below) means the Purchase Price (as defined below), as reduced or
increased, as the case may be, pursuant to the terms hereof for redemption, or
otherwise, plus any accrued but unpaid interest, collection and enforcements
costs, and any other fees or charges (including without limitation late charges)
incurred under the Note.

 

The Purchase Price shall be paid by Investor directly to the Company. Company
agrees that the Note is fully paid for as of seventh (7th) calendar days prior
to the Effective Date.

 

This Note shall have a maturity date, which shall be the date that is Twelve
(12) months from the effective date for the Note (the “Maturity Date”). On the
Maturity Date, the Outstanding Balance shall be due and payable.

 

2.  Interest. Company may repay this Note at any time on or before 90 days from
the Maturity Date (the “Prepayment Date”) by wiring 100% of all outstanding
principal and interest(s) to the Investor. Conversely, the Investor may redeem
the note on or before the Prepayment Date, by accepting 90% of the partial or
full outstanding principal and giving the Company not less than 30 days’ written
notice stating the redemption amount and wiring information to the Company.
During the written notice period, the Note still carries interest and the
Company is obliged to pay the interest charge on monthly basis. If the partial
redemption takes place, the interest charge will be accrued pursuant to the
Outstanding Balance. The Note shall accrue an interest charge of 10.0%, per
annum (equivalent to 0.8333%, per month) (the “Interest Charge”) from the
Effective day, and the Interest Charge will be paid to the investor on the
Seventh (7th) working days on a monthly basis. Company may not prepay any
balance remaining following the Prepayment Date.

 

3.  Intentionally Omitted.

 

4.  Intentionally Omitted.

 

5.  Redemption on Notes.

 

a.Normal Redemption. The Investor shall, upon notice to the Company not less
than thirty (30) days prior to the Maturity Date, redeem the Note at 100% of the
principal amount equal to the purchase price thereof without premium. Failure to
provide notice for redemption on above will be considered as the Investor
agreeing to extend the Maturity Date for twelve (12) months. Once this Note is
extended for 12 months after Maturity Date ("New Maturity Date"), the Section
5(b) is no longer valid for the renewal terms. The Investor may redeem the note
at any time before the New Maturity Date, giving the Company not less than 30
days’ written notice stating the redemption amount and wiring information to the
Company. During the written notice period, the Note still carries interest and
the Company is obliged to pay the interest charge on monthly basis. Investor
will receive 100% of the redemption amount and accrued interest when they redeem
before the new Maturity Date. 

 

b.Early Redemption. The Investor may redeem the note at any time before the
Maturity Date, by accepting 90% partial or full outstanding principal and giving
the Company not less than 30 days’ written notice stating the redemption amount
and wiring information to the Company. During the written notice period, the
Note still carries interest and the Company is obliged to pay the interest
charge on monthly basis. If the partial redemption takes place, the interest
charge will be accrued pursuant to the Outstanding Balance of the Note. 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



6.  Additional Investment. The minimum principal amount equal to the purchase
price of each additional Note is $10,000.

 

7.  Default. The following are events of default under this Note: (i) Company
shall fail to pay any principal under this Note, pursuant to the terms of this
Note, on or before the Maturity Date; or (ii) Company shall fail to pay any
interest or any other amount under this Note, pursuant to the terms of this
Note, on or  before the Maturity Date; or (iii) a receiver, trustee or other
similar official shall be appointed over Company or a material part of its
assets and such appointment shall remain uncontested for ten (10) days or shall
not be dismissed or discharged within thirty (30) days; or (iv) Company shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) Company shall make a general assignment for the benefit of
creditors; or (vi) Company shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against Company; or (viii)
Company shall fail to observe or perform any covenant, obligation, condition or
agreement of Company contained herein, including without limitation all
covenants to timely file all required quarterly and annual reports, and any
other filings related to Rule 144; or (ix) any representation, warranty or other
statement made or furnished by or on behalf of Company to Investor herein or in
connection with the issuance of the Notes shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished.

 

8.  Remedies. Upon the occurrence of any event of default described in clauses
(iii), (iv), (v), (vi) or (vii) of Section 7, the Outstanding Balance as of the
date of acceleration shall become immediately and automatically due and payable
in cash at the Mandatory Default Amount, without any written notice required by
Investor. The “Mandatory Default Amount” means 100% multiplied by the applicable
Outstanding Balance (the “Default Effect”), provided that the Default Effect may
only be applied with respect to the first two (2) events of default that occur.
Commencing five (5) days after the occurrence of any event of default, interest
shall accrue on the Outstanding Balance of each Note at an interest rate equal
to the lesser of 12% per annum or the maximum rate permitted under applicable
law. In connection with such acceleration described herein, Investor need not
provide, and Company hereby waives, any presentment, demand, protest or other
notice of any kind, and Investor may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Investor at any time prior to payment hereunder and
Investor shall have all rights as a holder of the Note until such time, if any,
as Investor receives full payment pursuant to this Section 8. No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Investor’s right to pursue any
other remedies available to it at law or in equity.

 

9.  No Offset. Company acknowledges that this Note is an unconditional, valid,
binding and enforceable obligation of Company not subject to offset, deduction
or counterclaim of any kind. Company hereby waives any rights of offset it now
has or may have hereafter against Investor, its successors and assigns, and
agrees to make the payments or conversions called for herein in accordance with
the terms of the Notes.

 

10.  Intentionally Omitted.

 

11.  Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to any Note, Investor has the right to have any such opinion
provided by its counsel and Company agrees that it shall not unreasonably
withhold acceptance of any such opinion. Investor acknowledges that Company
requires an opinion of counsel independent of Company for all sales of its
restricted common stock.

 

12.  In case of any discrepancy between the English version and the Chinese
version, the English version shall prevail.

 

 

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed as of the
Effective Date set out above.

 

The Company

 

SIGNED by CHI KWONG LEO LAM                 )

for and on behalf of ANDO HOLDINGS              )

LIMITED                                                               )

 

whose signature(s) is/are verified by / in the         )

presence of:                                                            )

 

Signature of witness: _____________________)  __________________________

Name of witness:________________________

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

 

 

 

The Investor

 

SIGNED by ___________________________   )

 

whose signature(s) is/are verified by / in the         )

presence of:                                                            )

 

Signature of witness: _____________________)

Name of witness:________________________)  __________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3